Citation Nr: 0904908	
Decision Date: 02/11/09    Archive Date: 02/13/09

DOCKET NO.  06-09 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hepatitis C.

3.  Entitlement to service connection for skin condition on 
neck due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel



INTRODUCTION

The Veteran had active service from December 1971 to May 
1974.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in January 2005 by the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Oakland, California. 

The issue of entitlement to service connection for hepatitis 
C is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The medical evidence shows a diagnosis of PTSD.

2.  The Veteran did not engage in combat with the enemy. 

3.  The Veteran's statements, without objective corroborating 
evidence, are insufficient to verify the actual occurrence of 
his alleged in-service stressors.  

4.  Lesions on neck are not shown to be present in service or 
until many years after service, and there is no persuasive 
medical nexus evidence of record otherwise etiologically 
linking this condition to military service or any service-
connected disability. 


CONCLUSIONS OF LAW

1.  PTSD was not incurred in active service.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2008).

2.  A skin condition on the neck was not incurred in or 
aggravated by active service, nor may service connection be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1116 
(West 2002); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Legal Criteria 

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). 

Service connection may also be granted for a disease first 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).   

In general, to establish service connection for PTSD there 
must be: (1) medical evidence of a diagnosis of PTSD; (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
link between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 
Vet. App. 128 (1997).

If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(f)(1).

Diseases which are associated with exposure to certain 
herbicide agents, including chloracne, will be considered to 
have been incurred in service under the circumstances 
outlined in that section even though there is no evidence of 
such disease during the period of service.  See 38 C.F.R. §§ 
3.307(a)(6)(ii); 3.307(d), 3.309(e) (2008).  Moreover, an 
appellant who does not meet the statutory criteria for 
presumptive service connection based on herbicide exposure is 
not precluded from establishing service connection with proof 
of actual direct causation.  See Combee v. Brown, 34 F.3d 
1039, 1042 (Fed. Cir. 1994).

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent, a 
Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam between January 1962 and 
May 1975, shall be presumed to have been exposed during such 
service to a herbicide agent, absent affirmative evidence to 
the contrary demonstrating that the Veteran was not exposed 
to any such agent during service.  38 U.S.C.A. § 1116(f).  
Moreover, the diseases listed at 38 C.F.R. § 3.309(e) shall 
have become manifest to a degree of 10 percent or more at any 
time after service, except that chloracne or other acneform 
disease consistent with chloracne and porphyria cutanea tarda 
shall have become manifest to a degree of 10 percent or more 
within one year, after the last date on which the Veteran was 
exposed to an herbicide agent during active service.  
38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(ii).   

After considering all information and lay and medical 
evidence of record in a case with respect to benefits under 
laws administered by the Secretary, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2008).

Discussion

PTSD

The Veteran described his active duty experience and his 
stressors in his March 2005 Notice of Disagreement.  He was 
assigned aboard the Constellation and described sitting in a 
room watching a monitor of the flight deck.  Through this 
monitor "we" saw a refueling cart pull up in front of a jet 
and a man walked in front of the jet engine while it was 
running and the jet engine sucked the man in.  The engine did 
not stop.  The Veteran further described the jet being 
brought below for the remains to be cleaned out.  The Veteran 
stated he went down to the hanger to check this out.  In a 
July 2005 VA psychiatric intake entry the Veteran described 
seeing a "friend" sucked into the motor.  The Veteran also 
described watching a jet take off from the flight deck.  He 
stated the right tank and right wing burst into flames and 
the two people aboard the jet ejected into the water.  The 
Veteran stated he heard that they lived but were badly 
injured.  In this March 2005 statement the Veteran also 
described many other sights and happenings that caused him to 
think or feel tension and apprehension.   

The Veteran was unable to supply names of personnel involved 
or approximate dates or timeframes for the incidents involved 
beyond stating his recollection of the dates when he was 
assigned to the Constellation.  See January 2008 PTSD 
Statement.  The JSRRC Coordinator determined that there was 
not enough detailed information to forward these stressors to 
the US Army and Joint Services Records Research Center 
(JSRRC) for confirmation. 

The Board notes that the Veteran does have a PTSD diagnosis; 
therefore the analysis continues to whether there is credible 
supporting evidence that the claimed in-service stressor 
actually occurred.  The Board finds that there is not.

The Board finds that the Veteran did not engage in combat.  
The Veteran's DD 214 indicates he was awarded only the 
National Defense Service Medal.  In his personnel records a 
May 2006 statement regarding entitlement to awards indicates 
the Veteran also has the Vietnam Service Medal.  Despite the 
above listed commendations for the Veteran's service, the 
evidence does not clearly indicate that the Veteran engaged 
in combat.  The Veteran's own general descriptions of events 
on his ship, his specialty of Boatswain's Mate (per his DD 
214), and his anxieties are insufficient evidence that he 
engaged in combat.  The Board notes that the Veteran was not 
awarded any medal or decoration that clearly indicates combat 
status and evidence of participation in a campaign does not, 
in itself, establish that a Veteran engaged in combat because 
those terms ordinarily may encompass both combat and non-
combat activities.  VAOPGCPREC 12-99 (Oct. 18, 1999), 65 Fed. 
Reg. 6257(2000).  Thus, the Board finds that combat status 
has not been clearly established by the objective evidence of 
record.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(d), (f)(2008).  Therefore, credible supporting evidence 
that the claimed in-service stressors occurred is necessary.  
38 C.F.R. § 3.304(f).

The Veteran's above-described stressors are vague, having 
varying details, and are incapable of verification.  
Regarding the alleged stressor of watching an unknown person 
being suck into an engine has not been verified.  The Board 
notes the Veteran's initial description has varied throughout 
the pendency of the appeal as well.  It is unclear if the 
veteran personally observed this event or watched it through 
a monitor with others.  See March 2005 Notice of Disagreement 
statement.  The Veteran further described himself going down 
below deck in order to watch or observe unnamed personnel 
cleaning out the remains of the body.  In 2005 during a 
psychiatric intake the Veteran described the supposed victim 
as a "friend."  The Board finds this description lacks 
credibility.  The Board questions whether this was a live 
event or some sort of training film as the Board notes the 
Veteran's self described actions are of curiosity, not 
horror, and the pronounced lack of detail appears to 
contradict the significance of the event.  The other stressor 
of watching from a distance a plane take-off, partially 
explode, and send two unnamed, unknown "people" ejecting 
into the water (injured but alive) also suffers from a lack 
of detail that reduces its credibility.  Overall the Board 
finds the Veteran's March 2005 statement less than credible 
in light of how little of it comports with his extensive 
personnel records.

Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.  
Cohen v. Brown, 10 Vet. App. 128, 142 (1997).  "Just because 
a physician or other health professional accepted appellant's 
description of his Vietnam experiences as credible and 
diagnosed appellant as suffering from PTSD does not mean the 
[Board is] required to grant service connection for PTSD."  
Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). The Board 
is not required to accept an appellant's uncorroborated 
account of his active service experiences.  See Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) and Wood v. Derwinski, 1 
Vet. App. 190, 192 (1991).

The Board acknowledges that corroboration of a stressor does 
not expressly require confirmation of every detail alleged, 
including the Veteran's personal participation in the event 
described, whereas evidence indicating that he was a witness 
to the event or that otherwise establishes the likelihood of 
his presence may be sufficient.  See Suozzi v. Brown, 10 Vet. 
App. 307 (1997); Pentecost v. Principi, 16 Vet. App. 124 
(2002).  Further the Board acknowledges the Veteran did 
report on board the USS Constellation on February 13, 1973 
and remained assigned to that ship until at least December 
1973.  However, corroboration of a stressor still requires 
some details that are capable of verification.  

Given the absence of any verifiable stressor, the Board finds 
that service connection is not warranted.  As noted, 
diagnoses of PTSD are of record.  Nonetheless, a diagnosis of 
PTSD does not suffice to verify the occurrence of any claimed 
in-service stressor.  Cohen v. Brown, 10 Vet. App. 128, 142 
(1997); Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996).  
Additionally, the Veteran's testimony, by itself, cannot 
establish the occurrence of a non-combat stressor.  Dizoglio 
v. Brown, 9 Vet. App. 163, 166 (1996). 

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable basis 
for granting service connection for PTSD.  See 38 U.S.C.A § 
5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 
Vet. App. 49, 57-58 (1990) 

Skin Condition

In his June 2004 claim, the Veteran sought a grant of service 
connection for skin rash on neck, dating the onset as June 
1998 and referencing his naval tour.  

Any Veteran who, during active service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, shall be presumed to have 
been exposed to an herbicide agent, unless there is 
affirmative evidence to establish that the Veteran was not 
exposed to any such agent during that service.  38 C.F.R. § 
3.307(a)(6)(iii).  

The Veteran's service in territorial waters of Vietnam has 
already been discussed above.  In this case, the Board may 
not presume he was exposed to herbicides.  38 C.F.R. § 
3.307(a)(6)(iii) (2008).  The objective evidence fails to 
show that the Veteran's service included any "in land duty 
or visitation."  Thus, exposure to Agent Orange on a 
presumptive basis is prohibited.  There is no other objective 
evidence of record demonstrating Agent Orange exposure 
either.  More importantly, the Board also notes that the 
veteran has not been diagnosed with any disease for which 
service connection will be presumed.  See 38 U.S.C.A. § 1116 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  Under the 
authority of the Agent Orange Act of 1991 and supplemental 
legislation, the Secretary of VA has reviewed reports from 
the National Academy of Sciences and determined that there is 
no positive association between exposure to herbicides and 
any other condition for which he has not specifically 
determined that a presumption of service connection is 
warranted.  72 Fed. Reg. 32395, 32407 (June 12, 2007).

Nevertheless, even if a Veteran is found not to be entitled 
to a regulatory presumption of service connection, the claim 
must still be reviewed to determine if service connection can 
be established on a direct basis.  See Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994).  Upon review of the credible 
medical evidence in this claim, the Board concludes that it 
can not. 

A review of his service treatment records finds no complaint 
or treatment for any skin condition on his neck.  The Veteran 
described the onset of an unusual skin rash as occurring in 
1998.  See Veteran's Notice of Disagreement, March 2005.  He 
described seeking care from two private physicians, though 
there was no diagnosis even after a biopsy.  The Veteran 
stated the skin condition has never gone away.

The first objective reference in the claims file to anything 
on the Veteran's skin is an observation in July 2000, noting 
a lump on the Veteran's chest, and in July 2001 a private 
consultation report by Dr. M, who evaluated the Veteran's 
hepatitis C.  This physician noted the Veteran has had no 
skin rashes. 

The next documented observation of the Veteran's skin is 
contained in January 2002 treatment notes from the private 
physician treating the Veteran's hepatitis C.  These notes 
indicated the Veteran sought care for a skin lesion on his 
chest which had begun to crust over and looked irritated.  
The Veteran was advised to return in two weeks if it did not 
resolve.  The next January 2002 entry noted the Veteran got a 
"skin reaction" from a shot and it was taking weeks to 
resolve.  On that day there were skin lesions that had come 
up since he started treatment.  The undescribed skin lesions 
were to be treated with liquid nitrogen.  There is an 
additional notation on the same page, presumably in 2002 
though the date is illegible, regarding a complaint about a 
"lump" on the Veteran's right wrist.  This one centimeter 
lump was mildly tender upon examination and assessed to be a 
ganglion cyst.  It was not referred to again and the 
remaining private treatment records contain no other 
complaints or treatment about the Veteran's skin.

The only other reference to the Veteran's skin is contained 
in the November 2004 VA Agent Orange database examination.  
During the examination the Veteran reported the areas of 
depigmentation on both sides of the neck appeared about 15 
years earlier, that he had had a biopsy but was unable to get 
the medical records.  These patches had grown larger, but 
never itched and had not gone away.  Upon objective 
examination the examiner noted lesions, 8-9 centimeter in 
size, irregular oval hypopigmented on either side of the 
Veteran's neck.  The examiner listed the diagnosis of tinea 
versicolor. 

There is no credible medical evidence of any skin rash or 
condition on the Veteran's neck, as he claimed, prior to the 
November 2004 observation by the examiner conducting an Agent 
Orange examination.  The Veteran separated from active 
service in 1974, which amounts to a gap of nearly 30 years.  
Again, a significant lapse in time between service and post-
service medical treatment may be considered, along with other 
factors concerning a claimant's health and medical treatment 
during and after military service, as evidence of whether an 
injury or a disease was incurred in service.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Board notes that the Veteran is competent to describe his 
duties aboard the USS Constellation, and he is competent to 
report symptoms of rashes on his skin and their timing.  A 
lay person is competent to testify only as to observable 
symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  
The Veteran's own implied assertions that his skin rash is 
related to exposure to herbicides in service are 
acknowledged, however they are afforded no probative weight 
in the absence of evidence that the Veteran has the expertise 
to render opinions about medical matters.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  The evidence does 
not establish that the Veteran has the expertise to render a 
medical opinion, and he has not submitted any medical 
evidence to support his contentions.  

Thus, what is missing in this case is competent medical 
evidence of a link between the Veteran's tinea versicolor and 
service.  In the present case, the Veteran has not submitted 
or identified any medical opinion or other medical evidence 
regarding an etiological relationship to service that 
supports his claim.  Moreover, as more fully explained below, 
the Board has concluded that obtaining a VA examination is 
not necessary to decide this claim.  With consideration of 
the evidence of record, the length of time following service 
and prior to a recorded diagnosis of tinea versicolor, and 
the absence of any medical opinion suggesting a causal link 
between the Veteran's diabetes and his service, the Board 
finds that the preponderance of the evidence is against the 
Veteran's claim for service connection.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).


Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The Board concludes that the Veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the Veteran in September 2004, before the 
initial original adjudication of the claim, as well as in 
June 2007.  The letters notified the Veteran of what 
information and evidence must be submitted to substantiate 
claims for service connection, as well as what information 
and evidence must be provided by the Veteran and what 
information and evidence would be obtained by VA.  He was 
also told to inform VA of any additional information or 
evidence that VA should have, and was told to submit evidence 
in support of his claim to the RO.  The content of the letter 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b). 
 
The requirements of the VCAA also include notice of a 
disability rating and an effective date for award of benefits 
if service connection is granted.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  A June 2007 letter provided the 
Veteran with notice of the laws regarding degrees of 
disability or effective dates for any grant of service 
connection and his claim was readjudicated in the October 
2008 Supplemental Statement of the Case.  Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).  In any event, 
because service connection for PTSD and a skin condition on 
the neck are denied, any questions regarding a disability 
rating and effective date are now moot.

The Board finds that all relevant evidence has been obtained 
with regard to the Veteran's claims for service connection, 
and the duty to assist requirements have been satisfied.  All 
available service treatment records were obtained.  The RO's 
JSRRC (Joint Services Records Research Center) coordinator 
determined there was not enough information to even forward a 
request to the JSRRC for verification of the two claimed 
stressors.  

The Veteran was afforded a VA examination in November 2007 to 
determine the nature and etiology of the PTSD.  There was no 
VA examination regarding the skin condition on the neck.  

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim, as defined by law.  The case of 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an 
examination is required when (1) there is evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.

The Board has carefully considered the Court's language in 
McLendon that the threshold for showing this association is a 
low one.  However, there is a threshold. In this case there 
is little credible evidence of continuity of symptomatalogy.  
Nor is there any even speculative medical evidence of an 
association.  Rather, only the Veteran's contentions provide 
any suggestion of such associations.  The Board does not find 
the Veteran's contentions to rise to the level of the 
"indication of an association" referred to in 38 U.S.C.A. § 
5103A or in McLendon.

As explained above, the Veteran is not competent to provide a 
medical opinion on such a complex issue, therefore his 
opinion as to a causation or aggravation relationship in 
these particular matters is not an indication of an 
association.  If a Veteran's mere contention, standing alone, 
that his claimed disability is related to his service or to a 
service connected disability is enough to satisfy the 
"indication of an association," then that element of 38 
U.S.C.A. § 5103A is without meaning because in every claim, 
the Veteran will necessarily so contend.  Therefore, the 
Board is satisfied that the duty to assist has been met.  38 
U.S.C.A. § 5103A.

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
Veteran in substantiating the claim.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001). 


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for skin condition on the 
neck, claimed as due to exposure to herbicides, is denied. 


REMAND

The Veteran was diagnosed with hepatitis C in 2001.  In a 
July 2001 consultation report, Dr. M summarized the Veteran's 
social history by noting the Veteran lived on the streets 
during his teen years and did use IV drugs between the ages 
of 14 and 17.  Further, in a July 2005 VA psychiatric intake, 
the Veteran gives a family history and reported leaving home 
at 14 and living on the streets until entering the Navy at 
age 19.  To the question whether he used street drugs, the 
Veteran answered yes.  However, in the October 2007 VA liver 
examination report, the VA examiner commented when giving an 
opinion as to the etiology of the hepatitis C that the 
Veteran had no documented history of IV drug use.  

Given the aforementioned contradictory medical evidence, 
another VA liver examination is needed to reconcile these 
varied past histories of the Veteran, and to ascertain 
whether his hepatitis C disability at present is 
etiologically related to service or any event of service.  
See Colvin v. Derwinski, 1 Vet. App. 171, 173 (1991) 
(emphasizing that adjudicators cannot rely on their own 
unsubstantiated judgment in resolving medical questions).   

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran the appropriate 
VA examination.  In conjunction with 
the examination, the claims folder 
must be made available to the examiner 
for review of the case.  A notation to 
the effect that this record review 
took place should be included in the 
report.  All indicated tests and 
studies deemed necessary should be 
conducted.  The examiner should review 
the results of any testing prior to 
completing the report.

a.  The examiner should discuss the 
nature and extent of the Veteran's 
hepatitis C and then address whether 
it is at least as likely as not (i.e., 
to a degree of probability of 50 
percent or more) that the first 
clinical manifestations of any such 
disability had its onset during active 
service or is in any way related to 
any event of active service.

b.  The examiner should attempt to 
reconcile the July 2001 private 
medical doctor's (Dr. M) evaluation of 
the Veteran's hepatitis C, which 
includes a medical and social history 
apparently provided by the Veteran, 
with the October 2007 VA liver 
examination which also contains 
statements regarding the Veteran's 
medical and social history.  The 
examiner must discuss the veteran's 
in-service and post service risk 
factors.

2.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, 
readjudicate the claim on appeal.  If the 
benefits sought on appeal remain denied, 
furnish the Veteran an appropriate SSOC 
containing notice of all relevant actions 
taken on the claims, to include a summary 
of the evidence and applicable law and 
regulations.  The appropriate time period 
within which to respond should be provided 
as well.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


